Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 1 of 27




                      Exhibit 1




                      Exhibit 1
                                                            Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 2 of 27




                                                        1     Louis M. Bubala III (Nevada Bar No. 8974)
                                                              KAEMPFER CROWELL
                                                        2     50 West Liberty Street, Suite 700
                                                              Reno, Nevada 89501
                                                        3     Telephone: (775) 852-3900
                                                              Facsimile: (775) 327-2011
                                                        4     Email: lbubala@kcnvlaw.com

                                                        5     Rick Eichstaedt (Washington Bar No. 36487)
                                                              Will comply with L.R. 1A 11-2 within 14 days
                                                        6     WHEAT LAW OFFICES
                                                              25 West Main Avenue, Suite 320
                                                        7     Spokane, Washington 99201
                                                              Telephone:    (509) 251-1424
                                                        8     Email: rick@eichstaedtlaw.net

                                                        9     Attorneys for the Burns Paiute Tribe

                                                       10

                                                       11                                  UNITED STATES DISTRICT COURT

                                                       12                                           DISTRICT OF NEVADA

                                                       13     BARTELL RANCH LLC, et al.,                     Lead Case:
                                                                                                             Case No.: 3:21-cv-00080-MMD-CLB
                                                       14                             Plaintiffs,
                                                                         vs.
                                                       15
                                                              ESTER M. McCULLOUGH, et al.,
                                                       16
                                                                                      Defendants,
                                                       17
                                                              WESTERN WATERSHEDS PROJECT, et al., Consolidated with:
                                                       18                                         Case No.:   3:21-cv-00103-MMD-CLB
                                                                            Plaintiffs,
                                                       19                vs.
                                                                                                              [PROPOSED] BURNS PAIUTE TRIBE’S
                                                       20     UNITED STATES DEPARTMENT OF THE                 COMPLAINT-IN-INTERVENTION FOR
                                                              INTERIOR, et al.,                               DECLARATORY AND INJUNCTIVE
                                                       21                                                     RELIEF
                                                                                      Defendants.
                   50 West Liberty Street, Suite 700




                                                       22
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23                Intervenor-Plaintiff Burns Paiute Tribe (“Tribe”) alleges the following against

                                                       24     Defendants:


                                                              2882975_1.docx
                                                                                                                                              Page 1 of 15
                                                            Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 3 of 27




                                                        1                                               INTRODUCTION

                                                        2                1.    This is an action for declaratory and injunctive relief challenging: (1) the failure

                                                        3     of the DOI to consider and analyze impacts of the Thacker Pass Lithium Mine Project (“the

                                                        4     Project”) on archaeological and cultural resources, as required by the National Environmental

                                                        5     Policy Act (“NEPA”), 42 U.S.C. § 4321 et seq., and its regulations; (2) to comply with the

                                                        6     substantive and procedural requirements and regulations of the National Historic Preservation

                                                        7     Act, 16 U.S.C. § 470, et seq. (“NHPA”); and (3) to comply with the requirements the

                                                        8     Administrative Procedure Act, 5 U.S.C. § 701 et seq., in the issuance of the Final Environmental

                                                        9     Impact Statement (“FEIS”), the Historic Properties Treatment Plan (“HPTP”), and the Record of

                                                       10     Decision (“ROD”) for the Project.

                                                       11                                        JURISDICTION AND VENUE

                                                       12                2.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

                                                       13     question), 28 U.S.C. § 1361 (action to compel an officer of the United States to perform her/his

                                                       14     duty), and 28 U.S.C. §§ 2201-2202 (“creation of remedy” and “further relief” provisions

                                                       15     establishing power to issue declaratory judgments in case of actual controversy). The Tribe has a

                                                       16     right to bring this action pursuant to the Administrative Procedure Act (“APA”), 5 U.S.C.

                                                       17     §§ 701-706. Defendant’s issuance of the ROD on January 15, 2021, approving the Project

                                                       18     constitutes final agency action.

                                                       19                3.    Venue is properly vested in this Court under 28 U.S.C. § 1391(e).

                                                       20                                                THE PARTIES

                                                       21                4.    Intervenor-Plaintiff, the Burns Paiute Tribe (“Tribe”) is a federally recognized
                   50 West Liberty Street, Suite 700




                                                       22     Indian Tribe. The Tribe consists of 210 members headquartered in Burns, Oregon.
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23                5.    Tribal members continue to hunt, fish, gather, and visit sites within their

                                                       24     traditional territory as an important part of their cultural, spiritual, and subsistence life.


                                                              2882975_1.docx
                                                                                                                                                               Page 2 of 15
                                                            Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 4 of 27




                                                        1                6.      Since time immemorial, the Burns Paiute Tribe has occupied and utilized

                                                        2     approximately 5,250 square miles of land in central-southeastern Oregon, northern Nevada,

                                                        3     northwestern California, and western Idaho, including the Thacker Pass area that is subject to

                                                        4     this litigation.

                                                        5                7.      The scope of the Tribe’s traditional territory is depicted on the map below.

                                                        6

                                                        7

                                                        8

                                                        9

                                                       10

                                                       11

                                                       12

                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21                8.      As tribal members travelled throughout their traditional territory, they buried their

                                                              dead, and left evidence of their use and occupation of the land, including the areas impacted by
                   50 West Liberty Street, Suite 700




                                                       22
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23     this litigation. This evidence of the Tribe’s long-standing use and occupation includes clothing

                                                       24


                                                              2882975_1.docx
                                                                                                                                                          Page 3 of 15
                                                            Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 5 of 27




                                                        1     made from animal and bird hides and sandals made from sagebrush fibers believed to

                                                        2     approximately 10,000 years old.

                                                        3                9.    Tribal traditions include a respect and reverence for their ancestors and their

                                                        4     historic and cultural sites which creates a powerful voice for responsible land stewardship. This

                                                        5     is well illustrated by the Tribe’s Culture and Heritage program, which is committed to the

                                                        6     preservation and protection of the Tribe’s cultural resources within traditional cultural and

                                                        7     historical boundaries of the Tribe.

                                                        8                10.   Defendant Bureau of Land Management (“BLM”) is an agency of the Defendant

                                                        9     United States Department of the Interior (“DOI”). BLM has oversight responsibility for the

                                                       10     federal lands affected by the Project. BLM’s Winnemucca District Office issued the 2020 FEIS

                                                       11     and the 2021 ROD.

                                                       12                11.   Defendant Ester M. McCullough, the District Manager of the BLM Winnemucca

                                                       13     District Office, was the Authorized Officer for the challenged FEIS and ROD. She is sued in her

                                                       14     official capacity.

                                                       15                          STATUTORY AND REGULATORY FRAMEWORK

                                                       16     A.         National Environmental Policy Act

                                                       17                12.   NEPA establishes a “national policy [to] encourage productive and enjoyable

                                                       18     harmony between man and his environment.” NEPA is intended to reduce or eliminate

                                                       19     environmental damage and to promote “the understanding of the ecological systems and natural

                                                       20     resources important to” the United States. 42 U.S.C. § 4321.

                                                       21                13.   Under NEPA, the agencies must complete an EIS that includes a detailed statement
                   50 West Liberty Street, Suite 700




                                                       22     regarding among other things: (i) “the environmental impact of the proposed action,” (ii) “any
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23     adverse environmental effects which cannot be avoided should the proposal be implemented,” and

                                                       24     (iii) “alternatives to the proposed action.” 42 U.S.C. § 4332(2)(C). NEPA’s purpose is twofold:


                                                              2882975_1.docx
                                                                                                                                                    Page 4 of 15
                                                            Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 6 of 27




                                                        1     first, to ensure that federal agencies undertaking a major federal action take a “hard look” at a

                                                        2     proposed project’s environmental impacts before deciding how to proceed, and second, to ensure

                                                        3     that relevant information about the impacts of a proposed project and its alternatives is made

                                                        4     available to members of the public, to provide a meaningful opportunity for their comment and

                                                        5     participation in the federal decision-making process.

                                                        6                14.   An EIS must identify and provide a full and fair discussion of all significant

                                                        7     environmental impacts caused by the proposed action/project. 42 U.S.C. § 4332; 40 C.F.R. §

                                                        8     1502.1. EISs shall not serve as a means of justifying decisions already made or a rubber stamp for a

                                                        9     project. 40 C.F.R. § 1502.2(g). The EIS shall describe the environment of the area. 40 C.F.R. §

                                                       10     1502.15. The EIS shall also describe all direct, indirect, cumulative effects and their significance.

                                                       11     40 C.F.R. § 1502.16.

                                                       12                15.   The agency must take a “hard look” at identifying and evaluating potential adverse

                                                       13     environmental impacts. Neighbors of Cuddy Mountain v. U.S. Forest Serv., 137 F.3d 1372, 1376

                                                       14     (9th Cir. 1998). Courts will set aside an EIS as arbitrary or capricious if the agency can identify no

                                                       15     “rational connection between the facts found and the choice made;” that is, if the “explanation for

                                                       16     its decision [ran] counter to the evidence before the agency or is so implausible that it could not be

                                                       17     ascribed to a difference in view or the product of agency expertise.” Motor Vehicle Mfrs. Ass’n v.

                                                       18     State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

                                                       19                16.   Essential to an agency’s obligations under NEPA is the duty to ensure that “high

                                                       20     quality” information is available to the public before decisions are made and before actions are

                                                       21     taken. 40 C.F.R. § 1500.1(b).
                   50 West Liberty Street, Suite 700




                                                       22                17.   The CEQ regulations require that agencies “make every effort to disclose and
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23     discuss at appropriate points in the draft environmental impact statement all major points of view on

                                                       24     the environmental impacts of the alternatives including the proposed action.” 40 C.F.R. § 1502.9(a).


                                                              2882975_1.docx
                                                                                                                                                        Page 5 of 15
                                                            Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 7 of 27




                                                        1     Agencies are required to discuss at appropriate points in the final environmental impact statement

                                                        2     any responsible opposing view not adequately discussed in the draft statement and indicate the

                                                        3     agency’s response to the issues raised. Id. at § 1502.9(b).

                                                        4                18.   Under the CEQ regulations, “[w]hen an agency is evaluating reasonably foreseeable

                                                        5     significant adverse effects on the human environment in an environmental impact statement and

                                                        6     there is incomplete or unavailable information, the agency shall always make clear that such

                                                        7     information is lacking.” 40 C.F.R. § 1502.22. Further, if the incomplete information “is essential to

                                                        8     a reasoned choice among alternatives” and the costs to obtain complete information are “not

                                                        9     exorbitant,” the agency must include complete information in the EIS. Id. at § 1502.22(a).

                                                       10                19.   To ensure that an agency has complete information, the CEQ regulations require that

                                                       11     Federal agencies consult with Tribe early in the NEPA process. 40 C.F.R. § 1501.2(d)(2).

                                                       12                B.    National Historic Preservation Act

                                                       13                20.   Under Section 106 of the National Historic Preservation Act (“NHPA”), federal

                                                       14     agencies, when undertaking any federally assisted action within the United States, “shall take

                                                       15     into account the effect of the undertaking on any historic property.” 54 U.S.C. § 306108;

                                                       16     Morongo Band of Mission Indians v. FAA, 161 F.3d 569, 581 (9th Cir. 1998).

                                                       17                21.   Like NEPA, the NHPA “is a stop, look, and listen provision that requires each

                                                       18     federal agency to consider the effects of its programs.” Muckleshoot Indian Tribe v. U.S. Forest

                                                       19     Serv., 177 F.3d 800, 805 (9th Cir. 1999); see also Illinois Commerce Comm’n v. ICC, 848 F.2d

                                                       20     1246, 1261 (D.C. Cir. 1988); United States v. 0.95 Acres of Land, 994 F.2d 696, 698 (9th Cir.

                                                       21     1993) (Section 106 sets forth procedural requirements “similar to NEPA except that it requires
                   50 West Liberty Street, Suite 700




                                                       22     consideration of historic sites, rather than the environment.”).
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23                22.   NHPA “does not itself require a particular outcome, but rather ensures that the

                                                       24     relevant federal agency will, before approving funds or granting a license to the undertaking at


                                                              2882975_1.docx
                                                                                                                                                       Page 6 of 15
                                                            Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 8 of 27




                                                        1     issue, consider the potential impact of that undertaking on surrounding historic places.” Business

                                                        2     & Residents Alliance v. HUD, 430 F.3d 584, 591 (2d Cir. 2005) (citations omitted). “The Act

                                                        3     imposes a dual obligation on federal agencies: the substantive duty to ‘weigh effects’ in deciding

                                                        4     whether to undertake the federal action and the procedural duty to consult with [ACHP].” See

                                                        5     Save Our Heritage v. FAA, 269 F.3d 49, 58 (1st Cir. 2001).

                                                        6                23.   NHPA regulations developed by the Advisory Council on Historic Preservation

                                                        7     (“ACHP”) recognize that the “Federal Government has a unique legal relationship with Indian

                                                        8     tribes” and requires consultation with Indian tribes to be “conducted in a sensitive manner

                                                        9     respectful of tribal sovereignty” and that consultation “must recognize the government-to-

                                                       10     government relationship between the Federal Government and Indian tribes.” 36 C.F.R. §

                                                       11     800.2(c)(2)(ii). An agency must “consult with any Indian tribe or Native Hawaiian organization

                                                       12     that attaches religious and cultural significance to historic properties that may be affected by an

                                                       13     undertaking.” Id. Consultation with Indian tribes “should commence early in the planning

                                                       14     process, in order to identify and discuss relevant preservation issues and resolve concerns about

                                                       15     the confidentiality of information on historic properties.” Id.

                                                       16                24.   An agency, in consultation with “any Indian tribe . . . that attaches religious and

                                                       17     cultural significance to identified historic properties” “shall apply the criteria of adverse effect to

                                                       18     historic properties within the area of potential effects.” 36 C.F.R. § 800.5(a). An adverse effect

                                                       19     is “when an undertaking may alter, directly or indirectly, any of the characteristics of a historic

                                                       20     property that qualify the property for inclusion in the National Register in a manner that would

                                                       21     diminish the integrity of the property’s location, design, setting, materials, workmanship, feeling,
                   50 West Liberty Street, Suite 700




                                                       22     or association.” 36 C.F.R. § 800.5(a)(1). Examples of adverse effects on historic properties
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23     include, but are not limited to, physical destruction of all or part of the property; alteration of the

                                                       24     property; removal of the property; change of the character of the property’s use or of physical


                                                              2882975_1.docx
                                                                                                                                                         Page 7 of 15
                                                            Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 9 of 27




                                                        1     features; introduction of visual, atmospheric or audible elements that diminish the integrity of the

                                                        2     property; and the transfer, lease or sale of property out of federal ownership. 36 C.F.R. §

                                                        3     800.5(a)(2).

                                                        4     C.         Administrative Procedure Act

                                                        5                25.    The APA, 5 U.S.C. §§ 701-706, provides for judicial review of federal agency

                                                        6     actions such as those at issue here. The APA requires a reviewing court to hold unlawful and set

                                                        7     aside any agency action found to be arbitrary capricious, an abuse of discretion, or otherwise not in

                                                        8     accordance with law. 5 U.S.C. § 706(2)(A).

                                                        9     D.         Declaratory Judgment Act

                                                       10                26.    The Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, authorizes “any court of the

                                                       11     United States” to “declare the rights and other legal relations of any interested party seeking such

                                                       12     declaration.”

                                                       13     E.         DOI/BLM Consultation Obligations

                                                       14                27.   The Department of Interior and BLM have a number of agency orders, policies, and

                                                       15     other guidance for the implementation of government-to-government consultation with Tribes.

                                                       16                28.   The Interior Secretarial Order No. 3317 (December 1, 2011) provides guiding

                                                       17     principles and a general description of the attributes to ensure meaningful government-to-

                                                       18     government consultation between government officials. Consultation is defined as a process that

                                                       19     aims to create effective collaboration with Indian tribes and to inform Federal decision-makers.

                                                       20     Bureaus and offices are required to promote cooperation, participation, and efficiencies between

                                                       21     agencies with overlapping jurisdictions, special expertise, or related responsibilities when a
                   50 West Liberty Street, Suite 700




                                                       22     Departmental action with tribal implications arises.
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23                29.   Chapter 5 of the Interior Departmental Manual provides the procedures and process

                                                       24     for DOI government-to-government consultation between tribal officials and DOI officials. The


                                                              2882975_1.docx
                                                                                                                                                       Page 8 of 15
                                                        Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 10 of 27




                                                        1   Departmental Manual provides that “[b]ureaus and offices must consult tribes and … whenever a

                                                        2   DOI plan or action with tribal implications arises.” Departmental Manual §5.4(A).

                                                        3              30.    BLM Manual 1780 (Tribal Relations) provides comprehensive guidance concerning

                                                        4   government-to-government consultation for the BLM. Among other requirements, these manuals

                                                        5   provide, “The BLM recognizes Indian religious and cultural values as an important, living part of

                                                        6   our Nation’s heritage. The BLM commits to addressing and, where practicable, minimizing

                                                        7   potential disruption of the traditional expression or maintenance of these values that might result

                                                        8   from BLM land use decisions.” BLM Manual 1780 § 1.6(A)(11).

                                                        9              31.    BLM Handbook 1780-1 (Improving and Sustaining BLM-Tribal Relations) provides

                                                       10   guidance concerning tribal relations. The Handbook states, “Consultation is designed to ensure

                                                       11   meaningful and timely meetings or discussions with elected or duly appointed tribal leaders (or their

                                                       12   authorized representatives) and BLM decision makers as they pertain to proposed BLM actions.

                                                       13   Consultation is an opportunity for tribes to discuss the potential effects of planned agency actions on

                                                       14   tribal interests and to make recommendations to the agency.” BLM Handbook 1780-1 § III(A)(3).

                                                       15                          FACTUAL AND PROCEDURAL BACKGROUND

                                                       16   A.         Significance of Thacker Pass to the Tribe

                                                       17              32.    The Tribe and its members attach significant religious and cultural value to

                                                       18   Thacker Pass. It is considered a spiritually powerful place that contains the remains of tribal

                                                       19   ancestors and, according to tribal beliefs, their spirits. It contains plants and wildlife that the

                                                       20   tribal members hunted and gathered and continue to hunt and gather, including chokecherries

                                                       21   and mule deer. It is also the habitat to golden eagles, which tribal members believe have a
                   50 West Liberty Street, Suite 700




                                                       22   spiritual connection to the Creator.    The area was also an important place for the gathering of
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23   obsidian used to make arrowheads and other tools.

                                                       24


                                                            2882975_1.docx
                                                                                                                                                       Page 9 of 15
                                                        Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 11 of 27




                                                        1              33.   The Thacker Pass area is a shared use area by regional tribes, including the Burns

                                                        2   Paiute Tribe, who continue to attribute cultural, spiritual, and historic value to the area.

                                                        3              34.   Thacker Pass, known as Peehee mu’huh or “rotten moon,” is the location of a

                                                        4   massacre where tribal members were murdered and left unburied. In more recent times, tribal

                                                        5   members used caves and rocks in Thacker Pass to evade officials and removal from their lands.

                                                        6              35.   The Tribe and tribal members continue to utilize Thacker Pass and recognize its

                                                        7   significant cultural, spiritual, and historic value.

                                                        8              36.   The actions associated with the Project threaten areas of significant historic and

                                                        9   cultural significance to the Tribe in Thacker Pass.

                                                       10   B.         The Thacker Pass Lithium Mine Project.

                                                       11              37.   The Thacker Pass Lithium Mine Project covers 17,933 acres of public land

                                                       12   administered by the BLM. 10,468 of those acres are associated with the Mine Plan and 7,465 of

                                                       13   them are associated with the Exploration Plan. Project facilities include the development of an

                                                       14   open pit mine, waste rock storage facilities, a coarse gangue stockpile, a clay tailings filter stack,

                                                       15   growth media stockpiles, haul and secondary roads, and additional mine facilities to support

                                                       16   mining and lithium production operations.

                                                       17              38.   The FEIS states that the area contains over 1,000 cultural resource sites, including

                                                       18   the Double H/Whitehorse Obsidian Procurement District, which would be impacted by the

                                                       19   Project. The BLM and the Nevada State Historic Preservation Officer have also concluded that

                                                       20   the Project would adversely affect 56 historic properties eligible for listing on the National

                                                       21   Register of Historic Places.
                   50 West Liberty Street, Suite 700




                                                       22              39.   Ground disturbing activities and project infrastructure development could
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23   directly, indirectly, and cumulatively affect one or more of the NRHP integrity aspects of 85

                                                       24   historic properties and one district.


                                                            2882975_1.docx
                                                                                                                                                      Page 10 of 15
                                                        Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 12 of 27




                                                        1              40.   Due to a lack of adequate government-to-government consultation, the FEIS

                                                        2   failed to address the impacts to cultural resources that would have been raised by the Burns

                                                        3   Paiute Tribe and otherwise failed to consider information that would have been obtained from

                                                        4   the Tribe.

                                                        5              41.   Likewise, the FEIS failed to address impacts and information that would have

                                                        6   been obtained by other tribes had Defendants engaged in proper government-to-government

                                                        7   consultation.

                                                        8   C.         Lack of Consultation with the Tribe.

                                                        9              42.   The Burns Paiute Tribe did not learn about the Project until May 2021.

                                                       10              43.   The Tribe has never received information from the Defendants, the mining

                                                       11   company, or anyone else about the Project or engaged in government-to-government

                                                       12   consultation about the Project, including any impacts to cultural resource sites or proposed

                                                       13   mitigation measures to address impacts to cultural resources, including the development of the

                                                       14   Historic Properties Treatment Plan.

                                                       15              44.   Once the Tribe learned about the Project, the Tribal Council sent a letter on June

                                                       16   16, 2021, to the Winnemucca District Office of the BLM.

                                                       17              45.   In this letter, the Tribe requested that “any plan for mechanical trenching

                                                       18   operations and other construction activities” associated with the Project be halted “until

                                                       19   meaningful government-to-government consultation with [the Tribe] and all of the tribes that are

                                                       20   connected to Thacker Pass has concluded.”

                                                       21              46.   No response was provided to the Tribe to this letter.
                   50 West Liberty Street, Suite 700




                                                       22              47.   Had consultation occurred with the Tribe prior to the issuance of the FEIS, ROD,
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23   and HPTP, the Tribe would have provided Defendants with information about potential impacts

                                                       24


                                                            2882975_1.docx
                                                                                                                                                   Page 11 of 15
                                                        Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 13 of 27




                                                        1   associated with the Project to cultural resources and otherwise provided Defendants with

                                                        2   information that should have been considered in the NEPA and NHPA process.

                                                        3              48.   The failure to properly consult and otherwise comply with the requirements of

                                                        4   federal law and agency policies has adversely affected and continue to affect the Tribe’s rights

                                                        5   and interests.

                                                        6                                          CLAIMS FOR RELIEF

                                                        7                                        FIRST CLAIM FOR RELIEF

                                                        8           Violations of NEPA, its Implementing Regulations, and the APA: Failure to
                                                                Adequately Assess and Disclose Environmental Impacts, Mitigation, and Alternatives
                                                        9

                                                       10              49.   Intervenor-Plaintiff realleges and incorporates the allegations of all the preceding

                                                       11   paragraphs of this Complaint.

                                                       12              50.   NEPA requires federal agencies to prepare an EIS in connection with all “major

                                                       13   Federal actions significantly affecting the quality of the human environment.” 42 U.S.C. §

                                                       14   4332(2)(C).

                                                       15              51.   NEPA requires federal agencies to take a “hard look” at the direct, indirect, and

                                                       16   cumulative impacts of proposed major Federal actions, and at alternatives that could reduce or

                                                       17   eliminate those environmental impacts. 42 U.S.C. § 4332(2)(C)(i)-(ii); 40 C.F.R. §§ 1502.16,

                                                       18   1508.7, 1508.8, 1508.25.

                                                       19              52.   The FEIS, HPTP, and ROD fail to comply with the requirements of NEPA, its

                                                       20   implementing regulations, and the relevant case law for reasons including:

                                                       21              a)    Failing to take the requisite “hard look” at the archaeological and cultural
                   50 West Liberty Street, Suite 700




                                                       22                    resources impacts of the HPTP and the Project and available alternatives to
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23                    mitigate impacts;

                                                       24


                                                            2882975_1.docx
                                                                                                                                                    Page 12 of 15
                                                        Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 14 of 27




                                                        1              b)    Did not adequately study, disclose, or mitigate archaeological and cultural

                                                        2                    resources impacts; and

                                                        3              c)     Relied on less than adequate information by failing to engage in meaningful

                                                        4                    consultation with Tribes.

                                                        5              53.    Defendants acted arbitrarily and capriciously in approving the FEIS, HPTP, and

                                                        6   ROD based on a factual record that contains both questionable data and gaping omissions.

                                                        7              54.   By their actions and inactions as alleged above, Defendants are currently violating

                                                        8   the NEPA and its implementing regulations. Defendants’ actions and inactions are arbitrary,

                                                        9   capricious, an abuse of discretion, and otherwise not in accordance with the requirements of

                                                       10   NEPA and its implementing regulations and are reviewable under the APA, 5 U.S.C. §§ 701–

                                                       11   706.

                                                       12                                    SECOND CLAIM FOR RELIEF

                                                       13                    Violations of NEPA, its Implementing Regulations, and the APA:
                                                                              Failure to Engage in Government-to-Government Consultation
                                                       14

                                                       15              55.   Intervenor-Plaintiff realleges and incorporates the allegations of all the preceding

                                                       16   paragraphs of this Complaint.

                                                       17              56.   NEPA regulations require that federal agencies consult early in the NEPA process

                                                       18   with “Indian tribes.” 40 C.F.R. § 1501.2(d)(2).

                                                       19              57.   The FEIS, HPTP, and ROD fails to comply with the requirements of NEPA

                                                       20   regulations by failing to consult with Burns Paiute Tribe to ensure that necessary information

                                                       21   was received to assess impacts of the Project.
                   50 West Liberty Street, Suite 700




                                                       22              58.   By their actions and inactions as alleged above, Defendants are currently violating
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23   the NEPA and its implementing regulations. Defendants’ actions and inactions are arbitrary,

                                                       24   capricious, an abuse of discretion, and otherwise not in accordance with the requirements of


                                                            2882975_1.docx
                                                                                                                                                    Page 13 of 15
                                                        Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 15 of 27




                                                        1   NEPA and its implementing regulations and are reviewable under the APA, 5 U.S.C. §§ 701–

                                                        2   706.

                                                        3                                     THIRD CLAIM FOR RELIEF

                                                        4                         Violations of NHPA and the APA: Failure to Consult

                                                        5              59.   Plaintiff-Intervenor realleges and incorporates the allegations of all the preceding

                                                        6   paragraphs of this Complaint.

                                                        7              60.   Defendants failed to follow the consultation mandate of the NHPA and its

                                                        8   regulations, including 36 C.F.R. §§ 800.1, 800.2, by failing to consult with the Tribe regarding

                                                        9   the Project.

                                                       10              61.   Defendants’ failure to consult with the Tribe is arbitrary, capricious, an abuse of

                                                       11   discretion, and otherwise not in accordance with the requirements of NHPA and its

                                                       12   implementing regulations and is reviewable under the APA, 5 U.S.C. §§ 701–706.

                                                       13                                    FOURTH CLAIM FOR RELIEF

                                                       14       Violations of the APA: Failure to Comply with Agency Policy Regarding Consultation

                                                       15              62.   Under the Administrative Procedure Act, a reviewing court “shall . . . hold

                                                       16   unlawful and set aside agency action” that is “arbitrary, capricious, an abuse of discretion, or

                                                       17   otherwise not in accordance with law[.]” 5 U.S.C. § 706(2)(A).

                                                       18              63.   An agency must comply with its own internal policies even if those policies are

                                                       19   more rigorous than procedures required by the APA. At minimum an agency must consider its

                                                       20   own policies that apply to an action and explain any decision to depart from those policies.

                                                       21              64.   Where a federal agency has established a policy requiring prior consultation or
                   50 West Liberty Street, Suite 700




                                                       22   coordination with affected tribal governments, and therefore created a justified expectation that
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23   each affected tribal government will receive a meaningful opportunity to express its views before

                                                       24   policy or decisions are made, that opportunity must be given.


                                                            2882975_1.docx
                                                                                                                                                    Page 14 of 15
                                                        Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 16 of 27




                                                        1              65.    Defendants failed to consult or coordinate with the Tribe or fully comply with

                                                        2   DOI and/or BLM tribal consultation policies and other federal-tribal consultation law and policy

                                                        3   prior to issuing the FEIS, HPTP, and ROD. Defendants also failed to even consider their own

                                                        4   tribal consultation policy or explain their decision to depart from the policy by failing to consult

                                                        5   with the Tribe.

                                                        6              66.    Defendants’ failure to comply with its own policy requiring it to consult with the

                                                        7   Tribe is illegal, arbitrary, and capricious, and an abuse of discretion.

                                                        8                                          PRAYER FOR RELIEF

                                                        9              WHEREFORE, the Burns Paiute Tribe respectfully requests the following relief:

                                                       10              1.     Adjudge and declare that any ground disturbing activities planned by Defendants

                                                       11   associated with the Project have violated NEPA, NHPA, their implementing regulations, and the

                                                       12   APA;

                                                       13              2.     Adjudge and declare that Defendants’ FEIS, HPTP, and ROD violate the

                                                       14   requirements of NEPA, NHPA, their implementing regulations, and the APA;

                                                       15              3.     Vacate the FEIS, HPTP, and ROD and remand to the Defendants;

                                                       16              4.     Enjoin any ground disturbing activities;

                                                       17              5.     Award the Tribe its reasonable fees, costs, expenses, and disbursements, including

                                                       18   attorneys’ fees, associated with this litigation; and

                                                       19              6.     Grant the Tribe such additional or different relief as it deems just and proper, or as

                                                       20   the Tribe may hereinafter request.

                                                       21              Dated this 2nd day of August, 2021.
                   50 West Liberty Street, Suite 700




                                                       22   KAEMPFER CROWELL                                 WHEAT LAW OFFICE
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23   By:/s/Louis M. Bubala III                        By:/s/Rick Eichstaedt
                                                            LOUIS M. BUBALA III                              RICK EICHSTAEDT
                                                       24
                                                                                                             Attorneys for Burns Paiute Tribe

                                                            2882975_1.docx
                                                                                                                                                       Page 15 of 15
Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 17 of 27




                       Exhibit 2




                       Exhibit 2
          Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 18 of 27



     Louis M. Bubala III (Nevada State Bar No. 8974)
     Kaempfer Crowell
2    50 West Liberty Street, Suite 700
     Reno, Nevada 89501
3    Telephone: (775) 398-4741
     lbubala@kcnvlaw.com
4
     Rick Eichstaedt (Washington State Bar No. 36487) Pro Hac Vice Application to Be Filed
5    Wheat Law Offices
     25 West Main Avenue, Suite 320
6    Spokane, Washington 99201
     Telephone: 509.251.1424
7    rick@eichstaedtlaw.net

 8   Attorneys for the Burns Paiute Tribe

 9
                                  UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA

11   WESTERN WATERSHEDS PROJECT, eta!. ,               Case No.: 3:21-cv-103-MMD-CLB

12                                  Plaintiffs,        DECLARATION OF DIANE TEEMAN
     v.
13
     UNITED STATES DEPARTMENT OF THE
14   INTERIOR, eta/.,

15                                  Defendants.

16
             I, DIANE TEEMAN, declare as follows:
17
             1.     I serve as the Cultural and Heritage Director of the Burns Paiute Tribe

18   ("Tribe"). I am an enrolled member of the Tribe. I am over the age of 18 and competent to

19   testify. I make this declaration based on my personal knowledge.

20           2.     The Burns Paiute Tribe is a federally recognized sovereign tribal nation

     headquartered in Burns, Oregon.
21
             3.     Since time immemorial, the people of the Burns Paiute.Tribe occupied and
22
     utilized on more than 5250 square miles ofland in central-southeastern Oregon, Northern
23
     Nevada, northwestern California, and western Idaho, including the Thacker Pass area. This

     traditional territory is depicted below.
       Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 19 of 27




                                                                    T ndltiouJ TenitDJ}' (BuaJ l'lllate Tribe)

2                     l"bc Bwna Pai1lfa Tribe lbdilioal1 ~ tarrttmy CIXIalds trom die ease 1bolhllls ofthe
                      c.c.dea ~              aore
                                         to The llalles, ortcndina ea~ into Doi.; ldaho,IO\IIh 10 Smukgy Slrinc,
                      Nel4oda, and in:o California, to !be k1UihetD tip of C"IOI*ll.akD.
3
                           ,~MJir '                     ~
                                             ... ~.....· ..                                                                                                             .
                                                  '
                           ~,
                                                                    "NC&I • • f
                                                                                     •. ~- -:.....(-                              I   .          ,          ""'!~            r IJI.too           •
4                                                                                                ~ ·
                            ~ '1 )                                                                       u-!.."!~
                                                                                                                            'J'
                                                                                                                           1·       w.,.,,,        , ....
                                                                                                                                                                    I'           {i:'



5
                     ••
                          ..
                      =J-- --
                             ---.
                             ,~
                               I ·-                                                                          • ;; ··\,._
                                                                                                                     rT"'f't. ......, .......-.I .
                                                                                                                         .v·~ .,.!.:_.
                                                                                                                                                          '·
                                                                                                                                                     .·... -~
                                                                                                                                                                )



                                                                                                                    • . . .        . j . ....

 6                    1-. ...                                                     ..,..,,,.                         it'                              ,. '           •            Vo /lor
                      I         u ••                                                                                                  \          ~I
                      I              •


 7
                     1-- .·.                                                Gtoolr                                                                                      ta.Ho ·
                     1,,••
                       ... ~                                                                                                                                                 .,..
                                                                                                                                                                            . '"'"\:-
                                                                                                                                                                                        ·· ~ ·

 8

 9
                                                                        ~   ...
10

11

12
                     lo~.....
                          . \     .....
                            A'tJ' O ~Nifl
                                           -...             .. •                                                                                                     ~;·
                                                                                                                                                                             '
                      -···i 7 ..,.
                                                                                                                                          ,...
13
                               ,: ~·..;
                          ";..:..-"\ ·~,              .-.. ,       .....                 ....., ....···· ~
                                                                                                                                                      ,                      ~   ••




                                                                                                                                                                                 J ..
                                                                                                                                                                                        ••




                                                                                                                                                                                        .../
                                                                                                                                                                                             0




                                                                                        I     •   I


14                                                                                  Scale: I:3,000,000


15          4.      Today's tribal members are primarily the descendants of the "Wadatika" band o

16   Paiutes. Paiute legends say that the Paiutes have lived in this area since before the Cascad

17   Mountains were formed, coming from the south as part of a migration through the Great Basin

18   Burns Paiute members were basket makers who used fibers of willow, sagebrush, tule plant, an

19   Indian hemp to weave baskets, sandals, fishing nets, and traps. Following the seasons, th

20   members of the Bums Paiute Tribe hunted, fished, and gathered edible plants, harvesting thei

21   diet from lakes, marshes, streams, and uplands throughout their territory.

22          5.      As tribal members travelled throughout their traditional territory, they buried the'

23   dead and left evidence of their use and occupation of the land, including the areas impacted b




                                                                                                       2
       Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 20 of 27



     this litigation. Archeologists have found clothing made from animal and bird hides and sandal

2    made from sagebrush fibers believed to be close to 10,000 years old.

3           6.     The Tribe's history is both tragic and inspiring to living tribal members. Th

4    Tribe's ancestors resisted encroachment of settlers, refused to cede their lands, and fought t

5    preserve their traditional life ways. A treaty of "Peace and Friendship" was eventually signed

 6   but never ratified. An Executive Order established a 1.8 million acres reservation in 1869 in th

 7   Malheur Valley, but that reservation was short-lived. An uprising, the Bannock War, resulted i

 8   the abandonment of the reservation to escape further conflict. After the "war," tribal member

 9   were forcibly marched over 300 miles in knee-deep snow to Fort Simcoe and Fort Vancouver i

10   Washington State. After a time, tribal members escaped the forts and eventually those remainin

11   at the forts were given the option to leave. Those tribal members who returned and found that th

12   Tribe was now landless. In their absence, the Malheur Reservation was returned to "Publi

13   Domain." A makeshift tribal encampment was established on the outskirts of the town of Burns.

14   Oregon.

15           7.     Since that time, the Tribe has purchased land that has been converted to feder

16   trust status. The purchased land is now the Burns Paiute Reservation.

17          8.      Despite this adversity, the Tribe has preserved of the

18   traditional subsistence and cultural practices. Tribal ways endured because returning survivo

19   lived in a tight-knit tribal encampment with very limited resources, and they relied on on

20   another to stay alive. A gradual shift toward increased use of English as a first language did no

21   occur in earnest until the 1960s. Many traditional cultural practices endured and are stil

22   practiced among living tribal members.

23          9.      The Tribe continues to hunt, gather food, and do headwork and drum-making ·

     traditional ways and continues to have strong ties to the landscape throughout its tradition


                                                     3
        Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 21 of 27



1    territory . The Tribe continues to attribute significant cultural and spiritual value to throughout it

2    ancestral territory, including Thacker Pass.

3              10.   The Tribe attaches significant religious and cultural value to Thacker Pass.

4    known as a spiritually powerful place blessed by the presence of the remains of tribal ancesto

 5   and, according to tribal beliefs, their spirits. It is an area that contains plants and wildlife that th

 6   Tribe hunted and gathered and continue to hunt and gather, including chokecherries and mul

 7   deer. It is also the habitat to golden eagles that the Tribe believes have a spiritual connection t

 8   the Creator. For thousands of years, the area was also an important place for the gathering o

 9   obsidian used to make arrowheads and other tools. It continues to be important today.

10             11.   The Thacker Pass area is a shared use area by regional tribes, who continue t

11   attribute cultural, spiritual, and historic value to the area.      Thacker Pass, known as Peehe

12   mu 'huh or "rotten moon," is the location of a massacre where tribal members were murdered an

13   left unburied. This event gives the site additional cultural significance to the Tribe and to othe

14   Tribes.

15             12.   In more recent times, tribal members used caves and rocks in Thacker Pass t

16   hide to avoid being rounded up and removed from their lands.

17             13.   The Tribe believes that the actions associated with the Project threatens thes

18   areas of significant historic and cultural significance to the Tribe.

19             14.   The Final Environmental Impact for the Project states that the area contains ove

20   1,000 cultural resource si tes, including the Double H!Whitehorse Obsidian Procurement District

21   which would be directly impacted by the Project.

22             15.   The BLM and the Nevada State Historic Preservation Officer have also conclude

23   that the Project would adversely affect 56 historic properties eligible for listing on the Natio

     Register of Historic Places.


                                                         4
        Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 22 of 27



            16.    The Burns Paiute Tribe did not learn about the proposed Thacker Pass Lithi

2    Mine Project until May 2021 and was never contacted by the BLM.

3           17.     At no time did the DOl, the BLM, the mining company, or anyone else contac
                                       t


4    the Tribe to provide infonnation about the Project or engage in government-to-governmen

5    consultation about the Project, including any impacts to cultural resource sites or propose

6    mitigation measures to address impacts to cultural resources, including the development of

 7   cultural resource memorandum of agreement.

 8           I8.    Once the Tribe learned about the Project, it sent a letter on June 16, 2021 to th

 9   Winnemucca District Office of the BLM. A copy of this letter attached.

IO           I9     In this letter, the Tribe requested that any plan for mechanical

II   operations and other construction activities associated with the Project be halted until meaningfu

I2   government-to-government consultation with the Tribe and all the tribes that are connected t

I3   'Thacker Pass has concluded.

I4          20.     No response was provided to the Tribe to this letter. If the Tribe were contact, w

15   would have shared information about impacts to cultural resources and information about th

I6   significance of the area to the Tribe.

17          21.     Considering the lack of response and the actions of the Reno-Sparks Indi

18   Colony and the People of Red Mountain to intervene in this proceeding, the Burns Paiute Trib

I9   Council voted to intervene.

20

21

22

23




                                                      5
     Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 23 of 27




1

2       22.   I certify under the penalty of perjury that the foregoing is true and correct

3                                            DATED this 29tb day of July 2021.

4

5
                                                                                  2
6                                            DIANE TEEMAN

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 6
Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 24 of 27




                 Attachment A




                 Attachment A
 Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 25 of 27




                                               Burns Paiute Tribe
                                               100 Pasigo Street
                                               Burns, OR 97720




June 16, 2021

Ms. Ester McCullough, Dist rict Manager
Mr. Ken Loda, Project M anager
Shannon Deep, Archaeologist
Bureau of Land Management
Winnemucca District Office
5100 East Winnemucca Blvd.
Winnemucca, NV 89445



Dear Ms. McCullough, Mr. Loda, and Ms. Deep,

The Burns Paiute Tribe request that you halt any plans for mechanical trenching operations and
any other construction activities as part of the Thacker Pass Lithium Mine Project ("the
Project") until meaningful government-to-government consultation with us and all of the tribes
that are connected t o Thacker Pass has concluded. Because you have not engaged in any
consultation w ith us the Thacker Pass Project's Record of Decision and Plan of Operations must
be rescinded.

We attach religious and cult ural significance to Thacker Pass. Thacker Pass Is a spiritually
powerful place blessed by the presence of our ancestors and other spirits; contains our
traditional foods and medicines including toza, ibl, yapa, and chokecherries; has been a place
where our people have gathered obsidian to make arrowheads and other tools for thousands of
years; provides habit at for wildlife we hunt including groundhog and mule deer; and is home to
sacred golden eagles, who w e believe are directly connected to the Creator. The BLM
Winnemucca District Office must understand t hat Thacker Pass Is a shared use area by a
number of tribes. Just because regional tribes have been isolated and forced on to reservations
relatively far aw ay from Thacker Pass does not mean these regional tribes do not possess
cultural connections t o the Pass.
   Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 26 of 27




We also possess powerful historical connections to Thacker Pass. Some of our ancestors were
massacred In Thacker Pass. In our Numlc language, the name for Thacker Pass Is Peehee
mu'huh, which In English translates to Nrotten moon." Peehee mu'huh was named so because
our ancestors were massacred there while our hunters were away. When the hunters returned,
they found their loved ones murdered, unburied, rotting, and with their entrails spread across
the sage brush in a part of the Pass shaped like a moon. To disturb this massacre site In Peehee
mu'huh would be like disturbing Pearl Harbor or Arlington National Cemetery.

In addition to the massacre, when American soldiers were rounding our people up to force
them on to reservations, many of our people hid In Thacker Pass. There are many caves and
rocks in Thacker Pass where our people could see the surrounding land for miles. The caves,
rocks, and view provided our ancestors with a good place to watch for approaching soldiers.
Disturbing cultural sites in Thacker Pass, may very well destroy camp sites our ancestors used
when hiding from American soldiers. Destroying these sites destroys our history. And, it makes
us wonder if an underlying motivation for this mine is to destroy the historical evidence of the
genocide perpetrated against our people.

The Thacker Pass Final Environmental Impact Statement (DOI-BLM-NV-W010-2020-0012o-EIS)
{"FEIS") states that archival background research and pedestrian inventories have identified
over 1000 cultural resource sites, including the Double H/Whitehorse Obsidian Procurement
District, that would be directly affected by the Project's Mining and Exploration Plans. The
Thacker Pass Component of this Obsidian Procurement District is a National Register of Historic
Places-eligible district under Criterion D through BLM-State Historic Preservation Office (SHPO)
consultation in 2009. BLM and Nevada SHPO have also concurred that the Project would
adversely affect 56 historic properties that are eligible for listing In the National Register of
Historic Places.

We have just learned, through a Motion for Preliminary Injunction filed In the case Western
Watersheds Project v. United States Department of the Interior (Case No. 3:21-cv-00103) that,
as soon as June 23, 2021, Uthium Nevada Corporation ("LNC") Intends to begin mechanical
trenching operations at seven undisclosed sites within the Project area, each up to 40 meters
long and a few meters deep. LNC also plans to dig up to 5 feet deep at 20 other undisclosed
sites, all pursuant to a new historical/cultural resources plan that we were never consulted
about. If LNC is allowed to proceed with digging up artifacts, cultural sites, and possibly even
human remains in Thacker Pass, this will be a violation of federal law including the National
Environmental Policy Act (NEPA) and the National Historic Preservation Act (NHPA).

As you know, NEPA's Implementing Regulations at 40 CFR § 1501.2(4){11) requires you to consult
early with appropriate tribal governments. Executive Order 13175 further directs the BLM to
establish regular meaningful consultation and collaboration with Native American Tribal
governments on the development of regulatory policies and permit approvals for proposed
projects that could substantially or uniquely affect tribal communities.
 Case 3:21-cv-00080-MMD-CLB Document 53-1 Filed 08/02/21 Page 27 of 27




Section 101{d)(6)(B) of the National Historic Preservation Act and 36 C.F.R. § 800.2 require you
to consult with any Indian tribe that attaches religious and cultural significance to historic
properties that may be affected by an undertaking. This requirement applies regardless of the
location of the historic property. Finally, President Biden, in a January 26, 2021 Memorandum
on Tribal Consultation and Strengthening Nation-to-Nation Relationships, charged HaJJ executive
departments and agencies with engaging in regular, meaningful, and robust consultation with
Tribal officials in the development of Federal policies that have Tribal implications." If President
Biden's new administration, of which you are a part, is to gain the public's trust and confidence,
it must put meaning behind the words "regular, meaningful, and robust consultation.''

So far, that isn't happening. The FEIS (at Appendix G.1.17.1) only lists the following "episodes of
consultation":

        the transmission of a consultation letter in December 2019 to tribal representatives at
        the Fort McDermitt Paiute and Shoshone Tribe, Summit Lake Paiute Tribe, and
        Winnemucca Indian Colony
        in-field meeting and project discussion at Thacker Pass with tribal members of the Fort
        McDermitt Paiute and Shoshone Tribe on October 3, 2018.

You've also tried to list BLM literature searches and ethnographic studies as well as a
consultation with the Fort McDermitt and Summit Lake Tribes on a different project in 2014 as
"episodes of consultation." But, we have not been contacted or consulted about this project
what-so-ever.

Therefore, the Project's Record of Decision and Plan of Operations must be rescinded and you
must stop any plans to disturb cultural resources or historic properties in Thacker Pass. If you
do not make this rescission, stop the construction operations, and begin meaningful
consultation with us, we are prepared to initiate legal action.



Sincerely,

   \             ~
JoQ
Burns Paiute Tribal Chairwoman



Cc:     Deb Haaland, US Department of the Interior
